Citation Nr: 0526203	
Decision Date: 09/23/05    Archive Date: 10/05/05

DOCKET NO.  04-37 886	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for the residuals of a 
right foot injury, to include arthritis.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

Rhonda M. Kauf, Associate Counsel




INTRODUCTION

The veteran served on active duty from November 1961 to 
November 1963.  This matter comes before the Board of 
Veterans' Appeals (BVA or Board) on appeal from a January 
2004 rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Detroit, Michigan.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the veteran 
if further action is required on his part.


REMAND

An initial review of the record indicates that the veteran 
entered active service with a finding of bilateral but 
asymptomatic second degree pes planus as noted on an August 
1961 service medical examination report.  Thereafter, during 
active duty, in late August 1963, the veteran injured his 
right foot.  X-ray evaluation was normal, and so the 
diagnosis at the time was a sprained right foot.  The 
veteran's medical examination for service discharge was then 
conducted three days later, at which time he was reported to 
be on crutches as the result of a sprained right ankle.  Pes 
planus, however, was not recorded at discharge.  Thereafter, 
an undated form with the veteran's signature states that 
there had been no change in his medical condition since his 
last medical examination in late August 1963.  Finally, an 
October 1963 medical clearance certificate does not document 
any right foot problem at the time.

The veteran relates that after leaving active service, he 
developed chronic pain and deformity in his right foot, which 
has continued for over 40 years.  In June 2003, he filed the 
pending claim for the residuals of a right foot injury, to 
include arthritis.  Private medical reports now of record, 
dated from approximately December 1997 to May 2005, include: 
a finding of degenerative changes in the right foot by the 
time of X-ray evaluation in December 1997 (by Dr. S.); 
diagnoses of bilateral pes planus, mid-foot degenerative 
joint disease and arthritis in the right foot (as stated in 
an October 2004 report from Dr. P.), and a diagnosis of 
chronic pain syndrome in the right foot (as noted in a May 
2005 report from Dr. B.R.).

Moreover, in October 2004, the veteran submitted a medical 
form from Memorial Healthcare, noting upcoming referral 
appointments for treatment of his foot with Dr. P. and Dr. 
R., but also with a Dr. V. in late October 2004.  The record 
does not indicate, however, that the RO attempted to obtain 
Dr. V.'s records for the pending claim.  Additionally, the 
veteran related in his October 2004 statement that he had 
contacted the office of Dr. G. (an individual previously 
identified as a treating physician), which advised that it 
had not received any request from the RO for the veteran's 
medical records; other information of record, however, 
indicates that the RO sent two letters to Dr. G.'s office in 
August 2003 and October 2003 to obtain the veteran's medical 
reports.  The Board finds that the RO should undertake 
additional efforts to obtain the records of Dr. V. and Dr. G.  
See 38 C.F.R. §§ 3.159(c)(1), (3) (2004).

Furthermore, the Board observes that the veteran has not yet 
been afforded a VA examination with claims file review, for 
purposes of obtaining a medical opinion as to whether any 
currently diagnosed right foot disorder may be etiologically 
related to his period of active service.  The Board is aware 
that both Dr. P. and Dr. B.-R. provided opinions that related 
the foot disorders that they each diagnosed to service; 
additional review of these opinions, however, does not reveal 
that either physician reviewed all of the evidence of record 
as contained in the claims file, including the veteran's 
service medical records.  Thus, the veteran should receive a 
VA examination with file review at this time.  See 38 C.F.R. 
§ 3.159(c)(4)(i) (2004).



Therefore, in order to give the veteran every consideration 
with respect to the present appeal, this matter is REMANDED 
to the RO (via the AMC) for the following:

1.  The RO should contact the veteran to 
obtain complete contact information for 
Dr. V., as well as the veteran's consent 
to obtain all medical records pertaining 
to the treatment of his right foot, to 
include an evaluation possibly conducted 
in late October 2004.

2.  The RO should also contact the 
veteran to confirm that it has the 
correct current contact information for 
Dr. G., who apparently treated him for 
his right foot disorder from January 2003 
to July 2003.  If the veteran has updated 
contacted information for Dr. G., then 
the RO should obtain his consent to 
contact Dr. G. again at her new address, 
in order to obtain the veteran's 
treatment records.

3.  After the development requested in 
paragraphs 1 and 2 is complete to the 
extent possible, and after any other 
additionally warranted development that 
arises as the result of this remand is 
also complete, the RO should arrange for 
the veteran to undergo an appropriate VA 
examination, in order to determine the 
nature and etiology of all currently 
diagnosed right foot disorders.  The 
claims file must be provided to the 
examiner for review in conjunction with 
this examination, and the examiner should 
also acknowledge review of the claims 
file in the written examination report.  
After clinical evaluation and all 
necessary follow-up testing is complete, 
for each currently diagnosed right foot 
disorder, the examiner should provide an 
opinion as to whether such disorder is at 
least as likely as not (i.e., a 50 
percent likelihood or more) etiologically 
related to the veteran's period of active 
service.  The examiner should set forth a 
complete rationale for all opinions 
expressed and conclusions reached in the 
examination report. 

4.  After the RO completes all of the 
development requested above to the extent 
possible, it should again review the 
claim on the basis of all additional 
evidence associated with the claims file.  
If the RO cannot grant the benefits 
sought on appeal in their entirety, then 
the RO should furnish the veteran and his 
representative with a supplemental 
statement of the case, and afford a 
reasonable opportunity for response 
before returning the record to the Board 
for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  See Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  No action is required of the 
veteran, however, until he is so notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, 


Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to 
be codified at 38 U.S.C.A. §§ 5109B, 7112).



	                  
_________________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).
 
 
 
 


